898 F.2d 145Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Calvin HAYNES, Plaintiff-Appellant,v.Gary WATERS, Sheriff;  Captain Lilley;  Deputy Vincent,Portsmouth City Jail, Defendants-Appellees.
No. 89-6732.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 30, 1989.Decided:  March 2, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 88-281-AM)
Calvin Haynes, appellant pro se.
Gary A. Bryant, Wilcox & Savage, for appellees.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Calvin Haynes appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Haynes v. Waters, C/A No. 88-281-AM (E.D.Va. June 26, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.